Citation Nr: 1823607	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD) prior to June 5, 2015, and in excess of 30 percent from June 5, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney, George T. Sink


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and January 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

During the appeal period, the Veteran's rating for IBS and GERD was increased to 30 percent effective June 5, 2015, in a July 2016 rating decision.  However, as this does not represent a full grant, the matter remains on appeal.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's IBS and GERD have manifested in alternating diarrhea and constipation and abdominal pain.

2. The Veteran has fecal incontinence associated with his IBS, which has manifested in occasional involuntary bowel movements and requires the use of pads.

3. The Veteran was employed during the appeal period, and his work is not a sheltered environment as contemplated by VA regulations.  

CONCLUSIONS OF LAW

1. Throughout the appeal period, the Veteran's symptoms of IBS and GERD more nearly approximate a 30 percent rating.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7399-7319 (2017).

2. Throughout the appeal period, the Veteran's associated fecal incontinence has been commensurate with a 30 percent rating.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7332 (2017).

3. The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with all duties necessary to assist the Veteran in substantiating the claims on appeal.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims.


Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's IBS with GERD has been evaluated under Diagnostic Code 7399-7319.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  Here, the Veteran's IBS with GERD is rated by analogy under Diagnostic Code 7319 for irritable colon syndrome.

Diagnostic Code 7319 provides that moderate symptoms demonstrated by frequent episodes of bowel disturbances with abdominal distress are rated at 10 percent.  38 C.F.R. § 4.114.  Severe symptoms, demonstrated by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress is rated at 30 percent, which is the maximum rating provided under Diagnostic Code 7319.  Id. 

Additionally, GERD is evaluated under Diagnostic Code 7346, for hiatial hernia.  Diagnostic Code 7346 provides a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

Analysis

The Veteran contends that his IBS with GERD is more disabling than reflected by his current ratings.  

The Board will first discuss the medical evidence chronologically.  In October 2011, the Veteran underwent a VA examination for intestinal conditions.  The examiner noted that the Veteran's symptoms had started in service with cramping, diarrhea, constipation and urgency.  The examiner indicated that the Veteran takes continuous medication for the condition.  The corresponding Disability Benefits Questionnaire (DBQ) indicates that the Veteran has not had surgical treatment for an intestinal condition.  As to signs and symptoms, the examiner indicated that the Veteran had diarrhea four times in the previous four months, alternating diarrhea and constipation, abdominal distension, and moderate pain of 6/10.  The report indicates that the Veteran has episodes of bowel disturbance with abdominal distress frequently and had episodes of exacerbations and/or attacks of the intestinal condition seven or more times in the past 12 months.  

The report indicates that there is no associated weight loss, malnutrition, serious complications or other general health effects attributable to the intestinal condition and no benign or malignant neoplasm or metastases.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms and no associated scars.  The examiner indicated that the Veteran's intestinal condition impacts his ability to work.  The examiner specified that the Veteran stays near the bathroom and had incontinence several times recently but no report of use of absorbent material.  The DBQ also indicates that laboratory tests were performed and showed CBC (anemia due to intestinal condition suspected or present).  

In August 2013, the Veteran underwent a VA examination regarding his GERD diagnosis.  The corresponding DBQ indicates that the Veteran takes continuous medication for the condition.  The Veteran's signs/symptoms were indicated to be persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbances caused by esophageal reflux and nausea.  The examiner indicated that each symptom occurs four or more times a year and last 1-9 days.  The examiner indicated that there is no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also indicated that there are no other pertinent physical findings, complications, conditions, signs or symptoms and no associated scars.  The examiner indicated that the Veteran's esophageal conditions impact his ability to work.  The examiner specified that the condition makes it discomforting for the Veteran to work.

In June 2015, the Veteran underwent another VA examination for intestinal conditions.  The DBQ reflects the Veteran's reports that he takes medication and fiber.  He reported that he has alternating episodes of diarrhea and constipation.  He stated that he passes blood about 3-4 times a week.  The examiner indicated that the Veteran requires continuous medication for control of the condition and has not had surgical treatment for an intestinal condition.  The examiner indicated that the Veteran has symptoms of diarrhea, alternating with constipation almost daily and abdominal distension, nausea, and vomiting daily.  The examiner also indicated that the Veteran has episodes of bowel disturbance with abdominal distress occasionally and had episodes of exacerbations and/or attacks of the intestinal condition seven or more times in the past 12 months.  The examiner indicated that the Veteran does not have associated weight loss, malnutrition, serious complications or other general health effects attributable to the intestinal condition and no benign or malignant neoplasm or metastases.  The examiner also indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms and no associated scars.  The examiner opined that the Veteran's intestinal condition does not impact his ability to work.

In June 2015, the Veteran also underwent another VA examination for his GERD.  
The corresponding DBQ indicates that the Veteran's treatment plan includes taking continuous medication for the diagnosed condition.  The report indicates that the Veteran's signs and symptoms were reflux, regurgitation, pain (substernal), frequent sleep disturbances caused by esophageal reflux, nausea, and vomiting.  The examiner indicated that each symptom occurs four or more times per year and last less than a day.  The examiner also noted nausea.  The examiner indicated that there are no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms and no associated scars.  The examiner opined that the Veteran's esophageal conditions do not impact his ability to work.

As to lay statements, the Veteran reported in his April 2013 notice of disagreement that he has unexpected bowel movements.  He also indicated that he experiences abdominal pain and bloating, which the VA examiner did not report.  He also stated that at work, he has had mishaps of bowel movements in his clothes.  As noted, the Veteran appeared at a hearing in October 2017.  At the hearing, the Veteran indicated that his IBS has been very problematic since 2011 and that he has experienced fecal incontinence as a result.  See Hearing Transcript at pg. 3.  He indicated that he experiences pain and discomfort on a regular basis.  He also indicated that he takes medication that is supposed to make him symptom "sleep" for eight hours while he is at work.  Id.  He indicated that the downside is that it does not allow him to eat or drink for eight hours because it shuts his whole system down and that he becomes dehydrated.  See Hearing Transcript at pg. 5.  He indicated that once the medication wears off, his whole system drains.  

He reported that he is in pain as his stomach "knots up" in constipation.  He also reported that he has blood in his stool.  See Hearing Transcript at pg. 3.  He also reported that he experiences leakage and incontinence. See Hearing Transcript at pg. 6.  He estimated that he has to go to the bathroom three times an hour.  See Hearing Transcript at pg. 5.  He reported that he has had VA issued pads, but they did not fit.  He indicated that he buys his own pads and tries to use them no more than three times a week due to cost.  However, he stated that if he did not have to worry about cost, he would wear them every day.  He also indicated that he has odor issues.  Additionally, he reported that his IBS interferes with sex.  He reported that a doctor told him that his intestine is pushing in on his lungs and causes breathing issues.  His wife reported the events as stated by the Veteran.  She also stated that at times he comes home and immediately takes a shower and that she knows it is because he has "messed on himself."  She also stated that she cannot wash the Veteran's clothes with the family clothes due to odor.   

Merits

Having reviewed the evidence of record, medical and lay, the Board finds that a 30 percent rating is warranted for the Veteran's IBS with GERD throughout the appeal period.  The medical evidence prior to June 5, 2105, the date of the increase to 30 percent assigned by the RO, reflects that the Veteran's condition manifested in alternating diarrhea and constipation as well as constant abdominal distress.  See October 2011 VA Examination Report.  The same symptomatology is reflected in the medial evidence following the June 2015 VA examination.  As alternating diarrhea and constipation are commensurate with a 30 percent rating, the Board finds that a 30 percent rating is warranted throughout the appeal period.

However, a higher rating is not warranted.  30 percent is the maximum rating provided under Diagnostic Code 7319.  38 C.F.R. §§ 4.114.  A higher rating under Diagnostic Code 7346 requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  While the October 2011 VA examiner noted anemia and the June 2015 examiner noted substernal pain, nausea, and vomiting, the medical evidence is consistent that the Veteran does not experience material weight loss and hematemesis or has severe impairment of health.  Nor has the Veteran alleged that he experiences any of these symptoms.  Thus, a higher rating under Diagnostic Code 7346 is not warranted.  

The Board has also considered whether a separate rating is warranted under other potentially applicable diagnostic codes.  The Board acknowledges that IBS and GERD are rated under different Diagnostic Codes, 7319 and 7346, respectively.  The Board notes, however, that regulations provide that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  See 38 C.F.R. §§ 4.113, 4.114.  Therefore, ratings cannot be assigned separately for IBS and GERD, and the Veteran's disability has been rated under Diagnostic Code 7319 as it reflects the predominant disability picture.  
 
As to other potentially applicable diagnostic codes, the Board finds that the Veteran's fecal incontinence should be rated separately under Diagnostic Code 7332.  38 C.F.R. § 4.114.  Because fecal incontinence is not contemplated by Diagnostic Codes 7319 and 7346, the Board will not be violating the anti-pyramiding rule by considering a separate rating under DC 7332 (which is not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114).  

In the case at hand, the Veteran has consistently and credibly reported fecal incontinence associated with his IBS.  The Veteran is also competent to report such symptoms.  The medical evidence also reflects that the Veteran has fecal incontinence associated with his IBS.  See October 2011 VA Examination Report.  The Veteran has also indicated that he wears pads for his fecal incontinence.  The Board acknowledges that the medical evidence indicates that there is no use of absorbent material.  See October 2011 VA Examination Report.  However, the Veteran stated at the hearing that he purchases his own because the VA issued pads did not work.  He also noted that he uses them less frequently than he would like due to the cost.  His wife corroborated these reports.  The Board has no reason to doubt the Veteran or his wife's reports that he uses absorbent pads nor the frequency of his incontinence.  Thus, the Board finds that his fecal incontinence symptoms warrant a separate rating of 30 percent under Diagnostic Code 7332 for occasional involuntary bowel movements necessitating wearing of pads.  38 C.F.R. § 4.114.   

However, there is no basis for an additional separate rating.  Based on the Veteran's disability picture, Diagnostic Code 7323 is not applicable as there is no showing of ulcerative colitis.  Nor does the evidence reflect that the Veteran has adhesions of the peritoneum, an ulcer, or gastritis.  Therefore, other diagnostic codes regarding abdominal conditions do not apply to the Veteran's disability picture.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307.  Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, the Board finds that at no time during the appeal did the Veteran demonstrate symptoms other than alternating diarrhea and constipating and fecal incontinence.  As such, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board grants a rating of 30 percent, but no higher, for the Veteran's service-connected IBS with GERD and a separate rating of 30 percent for fecal incontinence throughout the appeal period.  

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

In the case at hand, the Veteran filed a claim for a TDIU in October 2016.  He meets the criteria for a TDIU on a schedular basis as he is assigned a 70 percent rating for multiple service connected disabilities from December 2, 2014.  38 C.F.R. § 4.16(a).  However, the Board finds that the Veteran is not currently unemployed or marginally employed. 

The evidence of record shows that he remains employed at the School Age Center working in maintenance.  The Veteran does not contest that he is employed.  Instead, he asserts that his current workplace is a sheltered workplace and should be considered marginal employment.  See 38 C.F.R. § 4.16(a).  At the October 2017 hearing, he reported that he is frequently late to work due to his IBS and also has to leave work sometimes.  He also reported that he once walked off a site because he needed to use the restroom and thereby risked his job.  He also noted that a previous supervisor was close to firing him.  He indicated that his current supervisor works with him.  He stated that she gives him a list of tasks and is understanding if he is not able to meet these tasks.  He also indicated that she does not penalize him if he has to leave or is late for work because she is aware of his condition.  He indicated that he does not work around other people.  He also indicated that if he worked anywhere else, he would have been fired.  

The Board acknowledges the Veteran's assertions that his supervisor has provided a great deal of accommodation with regard to his disability.  However, the Board finds that the preponderance of evidence is against demonstrating that the Veteran's current workplace is a sheltered work environment as envisioned by VA regulations.  His October 2016 Application for Increased Compensation Based on Unemployability indicates that he has worked at the School Age Center since 2008 and grosses $2,800 a month, which is over the national poverty threshold, as he works full-time.  He has also been working there since 2008.  While his supervisor has provided the Veteran with many accommodations with regard to leaving early and having to take breaks, there is no evidence that the School Age Center has historically been a place that provides rehabilitation services for people with disabilities.  To the contrary, he indicated that a previous supervisor wanted to fire him but that she was replaced by his current supervisor who is more understanding.  In light of the evidence, the Board finds that the Veteran's workplace is not a sheltered environment but provides accommodation for his disability.

Additionally, the Board notes that considering the wording in the regulation of 38 C.F.R. §4.16(a) goes against any interpretation that the Veteran's current employment is marginal.  The term sheltered workshop is placed in the same category as a family business as examples of a marginal employment or protected environment.  The Board finds that the juxtaposition of those terms demonstrates that the spirit of that exception contemplates an employment situation more akin to what is offered by a family business and not, as it is here, supervisors caring for their employees by offering some accommodations. 

Therefore, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU are not met.  Accordingly, the claim for a TDIU is denied.














(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating of 30 percent for IBS and GERD prior to June 5, 2015, is granted.  

Entitlement to a disability rating in excess of 30 percent for IBS and GERD from June 5, 2015, is denied.  

Entitlement to a disability rating of 30 percent for fecal incontinence throughout the appeal period is granted.  

Entitlement to a TDIU is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


